5DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/10/2022 with regards to claim 7 and 12 have been fully considered but they are not persuasive.
Regarding claim 7 and similarly claim 12, the Applicant argues:
“Claim 7 sets forth a computing system including a chipset with a first host controller capable of transferring data at a first speed and a second host controller capable  of transferring data at a second speed faster than the first speed. None of the cited references, alone or in combination, teaches or suggests such a system. 
Tauscher mentions a system (100) with a dual (differential) 1:2 high-speed USB switch (114-1) that is coupled between a USB interface port (118-1), a limited functionality USB host controller (105-1), and a high-speed USB hub (101). Tauscher at ¶¶[0017]-[0025] and FIG. 1. The switch (114-1) can connect the USB interface port (118-1) to the limited functionality USB host controller (105-1) (the alleged first host controller) or a fully functional high-speed USB host controller (the alleged second host controller), not shown, through the high-speed USB hub (101). Tauscher at ¶¶[0014]- [0016]. However, Tauscher does not teach or suggest a chipset with the limited functionality USB host controller (105-1) (the alleged first host controller) and the high- speed USB host controller (the alleged second host controller). In fact, Tauscher specifically teaches away from having the high-speed USB host controller being in the system 100. For instance, Tauscher states: 
Such a peripheral can be configured to support the key features of a larger system design such as keyboard and mouse device emulation, without requiring the cost and complexity of a fully functional high-speed USB host controller. At least one embodiment allows control over specific USB peripheral devices without compromising the capability of the downstream USB port to support any compliant USB devices, even those not directly supported by the limitations of the embedded USB host controller. Under a dual operating mode approach (i.e., selective use of embedded host controller or fully functional hub), the complexity and cost associated with full USB device and peripheral support are offloaded into the host PC, where the system resources are much greater, rather than placing it in the embedded solution, where the resources are limited. 
Tauscher at ¶[0016]. Therefore, because the high-speed USB host controller (the alleged second host controller) is not in the system (100), Tauscher does not teach or suggest a chipset with a first host controller capable of transferring data at a first speed and a second host controller capable of transferring data at a second speed faster than the first speed.” (see page 9 and 10 of the remarks); the Examiner respectfully disagrees.
Although cited portion of Tauscher discusses offloading of full peripheral support into a host PC, as claimed, a first host controller capable of transferring data at a first speed and a second host controller capable of transferring data at a second speed faster than the first speed (i.e. circuitry provides capability to transfer data at a 0019] – [0020] and [0026] –[0027], USB hub controller provides high speed transmission (i.e. control capable of transferring data a second speed) to a peripheral while limited functionality USB host controller provides lower speed transmission (i.e. control capable of transferring data at a first speed) to a peripheral.  Therefore, high speed USB hub can be reasonably interpreted as a second host controller as claimed controller capabilities are not expressly claimed.  Furthermore, as detailed in paragraph [0036] high-speed USB hub 101 is in control of the peripheral (with the hub being a proxy for the host PC as defined in the USB 2.0 Specification) and therefore, when viewed as a proxy, would further teach further functionality of those provided via a host PC.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 7, 8, 10-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAUSCHER et al (US 2010/0235655) in view of CHEN et al (US 2007/0264983).
Regarding claim 7, TAUSHER discloses a computing system (abstract) comprising: an input/output (I/O) port to receive a connector of an electronic device (Figure 1-3; paragraph 17-20, 24, 32, 36); a chipset with a first host controller 105 capable of transferring data at a first speed and a second host controller 101 capable of transferring data at a second speed faster than the first speed (Figure 1-3; paragraph 17-20, 24, 32, 36); and a switch system to selectively connect the I/O port to the first host controller or the second host controller (Figure 4A-6; paragraph 17-20; 29-33, 36; 
Regarding claim 8, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  TAUSHER further discloses wherein the multiplexer system includes a multiplexer and a line selector to selectively configure the multiplexer to electrically couple the I/O port to the first host controller or the second host controller (paragraph 17-20; 29-33). 
Regarding claim 10, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  TAUSHER further discloses wherein the line selector is to configure the multiplexer based on a type of the electronic device connected to the I/O port (paragraph 17-20; 29-33).
Regarding claim 11, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  TAUSHER further discloses further including a Power Delivery (PD) controller associated with the I/O port, the PD controller to determine the type of the electronic device connected to the I/O port (Figure 1-3; power supply controller).
114 disposed between the I/O port and a chipset having a first host controller 105 and a second host controller 101, the second host controller to communicate at a higher speed than the first host controller (Figure 4A-6; paragraph 17-20, 36); and selectively configure the multiplexer to connect the I/O port to the first host controller or the second host controller based on the type of the device (Figure 4A-6; paragraph 17-20; 29-33; dynamic selection of USB host controller based on determined functionality of a connected device).  However, TAUSHER does not expressly disclose wherein the switch is a multiplexer.  In a similar field of endeavor, CHEN disclose wherein the switch is a multiplexer (Figure 10; paragraph 34).  Therefore it would have been obvious to a person of ordinary skill in the art to modify TAUSHER to include the teachings of CHEN, since the use of multiplexers to enable functions based on a selection is well known and conventional in the arts and would allow switching based on known circuitry.  Furthermore as both inventions are analogous, such a modification would provide switching based on those taught by CHEN.
Regarding claim 13, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  TAUSHER further discloses wherein the instructions, when executed, cause the machine to configure the multiplexer to connect the I/O port to the first host controller when the type of the device is a lower speed device and configure the multiplexer to connect the I/O port to the second host 
Regarding claim 14, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  TAUSHER further discloses wherein the instructions, when executed, cause the machine to determine if the second host controller is connected to another device and, if so, configure the multiplexer to connect the I/O port to the first host controller (paragraph 17-20; 29-33).
Regarding claim 15, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  TAUSHER further discloses wherein the instructions, when executed, cause the machine to configure the multiplexer based on a priority level of the device (paragraph 17-20; 29-33).
Regarding claim 17, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of TAUSHER and CHEN does not expressly disclose wherein the chipset is integrated into or part of a motherboard.  It would have been obvious to integrate chipset within a motherboard as since it has been held that forming in one piece an article, which has formerly been formed in two pieces and put together, involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  The term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).  Furthermore, placements of various chips within a device motherboard would have been an obvious design choice based on device configuration needs.

9 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAUSCHER et al (US 2010/0235655) in view of CHEN et al (US 2007/0264983) and further in view of MacGREGOR (US 3,826,872).
Regarding claim 9, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of TAUSCHER and CHEN does not expressly disclose wherein the line selector includes a jumper switch to enable a user to manually select a configuration for the multiplexer.  In a similar field of endeavor, MacGregor discloses wherein the line selector includes a jumper switch to enable a user to manually select a configuration for the multiplexer (Figure 2, 3J; col. 2, line 17-56; col. 3, line 29-32).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of TAUSCHER and CHEN to include the teachings of MacGREGOR, since MacGREGOR states that such a modification can be used to configure data routing based on selected mode of a device.

Allowable Subject Matter
Claims 1-3, 5, 6 and 16 are allowed.
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims fail to disclose selective I/O port selection from multiplexer as claimed.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317. The examiner can normally be reached 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624                                                                                                                                                                                             ,